112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alfredo CAMACHO-NUNO, Defendant-Appellant.
No. 96-35647.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Alfredo Camacho-Nuno appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his conviction for using and carrying a firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1).  He contends that his conviction should be vacated because he did not personally "use" a firearm as defined in Bailey v. United States, 116 S.Ct. 501 (1995), and he cannot be held responsible for the acts of codefendant Jose Gonzales-Amescua.  We affirm for the reasons stated in the district court's order filed May 10, 1996.  See United States v. Lopez, 100 F.3d 98, 101 (9th Cir.1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3